—The respective attorneys for the parties on this appeal and cross appeal from an order of the Supreme Court, Nassau County, entered August 6, 1975, have agreed that the appeals be withdrawn, subject to restoration no later than December 31, 1975, upon motion, after a conference in this court before Mr. Justice Gittleson, and thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, subject to restoration no later than December 31, 1975, upon motion. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.